Citation Nr: 1302448	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-18 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to an increased evaluation (rating) in excess of 30 percent for gastrointestinal reflux disease (GERD) with irritable bowel syndrome.

3.  Entitlement to service connection for hydrocephalus, including as secondary to GERD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1987 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file and has been reviewed.  

In an April 2012 letter, the Veteran's representative raised the issues of a claim to reopen for service connection for sleep apnea (claimed as secondary to major depressive disorder) and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In April 2012, the Veteran submitted a claim for an increased rating for service-connected hypertension.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In certain circumstances, a claim for TDIU can be inferred as part of a claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a statement submitted in April 2012, the Veteran's representative raised a claim for a TDIU.  As noted in Rice, when raised by a veteran, a TDIU rating may be pursued as a separate claim from a claim for increased rating, as is the case here, notwithstanding the Court's dicta that a TDIU is not a freestanding claim.  In addition, in Rice, the TDIU claim was based solely upon the disability or disabilities which were the subject of the rating claim.  As distinguished from Rice, in this Veteran's case, there are other service-connected disabilities that are not on appeal to the Board, and the Veteran has not alleged that his claim for a TDIU is solely or even primarily due to the issue of an increased rating for GERD which is on appeal; therefore, in the factual and legal circumstances of this case, the Board does not have jurisdiction over a TDIU claim, and it is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for service connection for anxiety; there are no questions of fact or law remaining before the Board in this matter. 

2.  Throughout the rating period on appeal, the Veteran's GERD with irritable bowel syndrome has been manifested by heartburn, epigastric pain, reflux, arm and shoulder pain, intermittent vomiting and constipation, and not more than considerable impairment of health; GERD had not manifested in material weight loss, hematemesis, or melena with moderate anemia, and has not manifested in other symptom combinations productive of severe impairment of health.  

3.  The Veteran did not experience any injury, disease, or chronic symptoms of hydrocephalus in service.  

4.  Symptoms of hydrocephalus have not been continuous since service.  

5.  The Veteran's hydrocephalus is not related to service.  

6.  The Veteran's hydrocephalus is not causally related to or permanently worsened by any service-connected disability. 






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to service connection for anxiety by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to service connection for anxiety.  
38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).  

2.  The criteria for a rating in excess of 30 percent for the Veteran's GERD with irritable bowel syndrome have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.20, 4.114, Diagnostic Code 7346 (2012).

3.  Hydrocephalus was not incurred in active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue of Service Connection for Anxiety 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

At the Board hearing in July 2012, the Veteran indicated that he wished to withdraw his appeal as to service connection for anxiety; therefore, that issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on that claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in that matter. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, in a July 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for hydrocephalus.  This letter notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This letter included provisions for disability ratings and effective dates.  

In a September 2007 letter, the RO provided notice to the Veteran that addressed the claim for an increased rating for GERD and which notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This letter included provisions for disability ratings and for the effective date of the claims.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording  VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations on this issue of an increased rating for GERD in September 2007 and June 2008.  The Board finds that the VA examinations obtained in this case are adequate.  The VA examinations considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 
  
A VA medical opinion has not been obtained with respect to the claim for service connection for hydrocephalus.  Under McLendon v. Nicholson, 20 Vet. App. 79   (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  The standards of McLendon are not met as there is no indication that hydrocephalus may be associated with service or a service-connected disability.  
The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  
38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for GERD with Irritable Bowel Syndrome

The Veteran seeks an increased rating in excess of 30 percent for GERD with irritable bowel syndrome.  The Veteran contends that his GERD with irritable bowel syndrome symptoms have increased in severity.  He alleges that his symptoms include chest pain, nausea and vomiting.

In this case, service connection was granted for GERD from November 2000.  The Veteran's current claim for an increased rating was received in April 2007.  A June 2010 rating decision during the appeal granted service connection for irritable bowel syndrome.  GERD and irritable bowel syndrome are now rated together as 30 percent disabling.    

GERD with irritable bowel syndrome is rated according to Diagnostic Code 7346, analogous to hiatal hernia.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  


At a VA examination in September 2007, the Veteran reported a history of gastroesophageal reflux disorder that had existed for 15 years.  He reported that the condition affected his general body health by causing pain in the right side, both arms, and shoulders.  He reported that the condition did not affect his body weight.  The Veteran reported complaints of heartburn, epigastric pain, scapular pain, arm pain, and reflux and regurgitation of stomach contents.  He reported no dysphagia, hematemesis, passing of black tarry stools, nausea, or vomiting.  The Veteran reported that these symptoms occurred at least 5 days a week.  The Veteran reported that they mostly occurred when he ate or drank late and then went to bed.  The current treatment was Nexium, 40 mg daily.  The Veteran reported that he was hospitalized for an EGD for this condition.  The Veteran described his impairment as watching what he eats at times.  

The presumption of administrative regularity presumes that the VA examiner recorded the correct history reported by the Veteran.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  

The VA examiner in September 2007 indicated that, for the diagnosis of gastroesophageal reflux disorder, there was no change in diagnosis.  The reasons were that the Veteran subjectively had to watch what he eats and not eat late at night, there was an objectively normal abdominal exam, labs were essentially normal, and there was no anemia and no findings of malnutrition.  

The Veteran had a VA examination in June 2008.  The Veteran reported that his current GERD symptoms included dyspepsia, epigastric burning and vomiting of partially digested food.  He reported that symptoms occurred on a near daily basis.  The report noted history of symptoms of irritable bowel syndrome that included alternating constipation and mucus stools.  The Veteran reported that he had gained 10 pounds in the last 12 months.  

Private medical records from Kingwood Medical Center show that the Veteran underwent an esophagogastroduodenoscopy procedure in November 2008.  Impressions included:  a hiatus hernia found due to esophageal reflux, four biopsies taken; 9 millimeter submucosal masses antrum greater curvature; and normal duodenum.  

At the Board hearing in July 2012, the Veteran testified that his GERD symptoms included increased vomiting and sweating.  He said he sometimes felt like he was having a heart attack.  The Veteran testified that he had had chest pain since before 2000.  He testified that he had been to the hospital four or five different times because of his chest pain and was told that acid reflux was causing his chest pain. 

With respect to the Veteran's report of vomiting, he specifically denied this symptom during the September 2007 VA examination.  The Veteran reported vomiting upon VA examination in June 2008 and at the Board hearing in July 2012.  The Board finds the Veteran credible with regard to the symptom of vomiting to the extent he actually reported it, and finds equally credible his denial of vomiting.  The overall disability picture reflects that the Veteran has some intermittent or episodic episodes of vomiting.  The frequency of such episodes has been considered on the question of the overall severity and impairment of health in this case.    

Under Diagnostic Code 7346, a 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The above evidence establishes that the Veteran's GERD with irritable bowel syndrome has been manifested by heartburn, epigastric pain, reflux, and arm and shoulder pain, with some intermittent vomiting and constipation, throughout the appeal period.  

Applying the rating criteria to the foregoing evidence, the Board finds that the criteria for an increased rating in excess of 30 percent have not been met or more nearly approximated at any point during the appeal period.  The evidence of record does not show material weight loss, hematemesis or melena with moderate anemia, or more than considerable impairment of health, at any point during the appeal period.  The evidence actually shows some weight gain at the time of a June 2008 VA examination.  While the Veteran has at least intermittent vomiting and constipation, the symptoms of vomiting and pain, such as heartburn and epigastric pain, do not more nearly approximate the criteria for a 60 percent rating, as the evidence does not show other symptom combinations that are productive of severe impairment of health.  Accordingly, the Board concludes that there is a preponderance of the evidence against the claim for an increased rating for GERD with irritable bowel syndrome.  As there is a preponderance of the evidence against the claim for an increased rating, the claim for increase must be denied, and reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's GERD with irritable bowel syndrome symptoms and impairment.  The schedular rating criteria at Diagnostic Code (7346) considered for rating this disability includes ratings based on the persistence of recurrence of symptoms of epigastric distress; explicitly considers symptoms such as dysphagia, pyrosis, and regurgitation, pain (substernal or arm, or shoulder), vomiting, weight loss, hematemesis, melena, and anemia; and allows for all other symptom combinations (which is broad enough to encompass constipation) to be considered on the question of degree of impairment of health (such as considerable or severe).  

The Veteran has described no other symptoms of disability relating to GERD with irritable bowel syndrome that are not fairly encompassed by the schedular rating criteria.  Because the schedular rating criteria is adequate to rate this disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17   (1995). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 


Service Connection for Hydrocephalus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Veteran contends that hydrocephalus is related to his service-connected GERD disability.  At the Board hearing, the Veteran reported that he was initially treated for  hydrocephalus after service in 2007.  The Veteran is also claiming that hydrocephalus is related to service-connected GERD, although he testified that he had no idea what caused the fluid on the brain.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur hydrocephalus in service.  The evidence shows no in-service head injury or disease during service, or chronic symptoms of hydrocephalus during service.  At the Board hearing, the Veteran reported that he was initially treated for  hydrocephalus after service in 2007.  The Veteran does not allege, nor does the record reflect, that the Veteran's hydrocephalus began in service or that symptoms of hydrocephalus were chronic in service.

The Board next finds that the weight of the evidence demonstrates that hydrocephalus symptoms have not been continuous since service separation in November 1995.  The service separation examination did not mention any findings or diagnosis of hydrocephalus.  Following separation from service in November 1995, the evidence of record shows no complaints, diagnosis, or treatment for hydrocephalus until over a decade after service, in February 2007.  The Veteran testified that fluid on the brain was first noted in 2007. 

Private treatment records dated in February 2007 reflect that the Veteran presented to Memorial Hermann Hospital with headaches and chest pain.  He reported a long history of headaches, though he reported that his current headache was unlike previous ones; therefore, the history of these type headaches is reflected to be of a more recent post-service onset.  A CT of the head showed hydrocephalus confirmed by MRI of the brain.  Impressions included headaches, not otherwise specified and hydrocephalus, not otherwise specified, of undetermined etiology.  The report included the opinion that, based upon the nature of the headaches, they are unlikely to be related to the findings on neuro imaging.  The absence of post-service complaints, findings, diagnosis, or treatment for over more than 11 years after service is one factor that tends to weigh against a finding of continuous hydrocephalus symptoms after service separation.  See Buchanan v. Nicholson, 
451 F.3d 1336   (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed hydrocephalus is not related to his active service.   There is no competent evidence of a link between active service and current hydrocephalus or showing of continuous symptoms since service to establish such a nexus to service.  Indeed, there is no in-service head injury or disease or even chronic symptoms during service to which the current hydrocephalus could be related by a medical opinion. 

The Veteran is also contending that hydrocephalus may be related to service-connected GERD.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

The Board finds that the weight of the evidence demonstrates that the Veteran's hydrocephalus is not proximately due to the service-connected GERD.  The record does not contain any medical evidence of  a relationship between service-connected GERD and hydrocephalus, either by causation or aggravation.  The VA records and medical opinions of record do not provide any competent medical opinions of such a relationship.  At the Board hearing, the Veteran testified that no medical professional had told him that his GERD caused fluid in the brain.  

Further, the Board has considered the statements of the Veteran that his hydrocephalus may be related to GERD.  At the Board hearing, the Veteran testified that he did not know what the cause of his hydrocephalus was.  Moreover, as discussed above, questions of medical etiology of disorders such as hydrocephalus require specialized testing by a medical professional and medical (anatomical) knowledge of the brain.  While the Veteran is competent to report symptoms such as headaches, he is not competent by knowledge, training, or experience to determine the etiology of his hydrocephalus; thus, his statements do not establish a connection between his hydrocephalus and GERD. 

For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for hydrocephalus, including the occurrence of any in-service disease or injury manifesting in hydrocephalus, chronic in-service hydrocephalus symptoms, and continuous post-service hydrocephalus.  The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hydrocephalus, including as secondary to 

the service-connected GERD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for anxiety is dismissed.

A disability rating in excess of 30 percent for GERD with irritable bowel syndrome is denied.

Service connection for hydrocephalus, including as secondary to GERD, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


